            Case 1:19-cr-00919-KMW Document 13 Filed 01/13/20 Page 1 of 1
                                            U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J Mollo Building
                             JAN 1 4 2020              One Saint Andrew 's Pl'1f~=:===========:::a
                                                       New York, New York 10     1.JSDC SDNY
                    CHAMBERS OF KIMBA M . WOOD
                          U.S .0 .J.-S .O.N.Y.                                   DOCUMENT
                                                        January 13 , 20
   ByECF                                                                         ELECTRO NI CALLY FILED
                                                                                 DOC#:
   Honorable Kimba M. Wood                                                             -----,.-----.---
                                                                                 DATE FlLED: t a-a ~o
   United States District Judge
   Southern District of New York
   Daniel Patrick Moynihan U.S . Courthouse
   500 Pearl Street
   New York, NY 10007

          Re:     United States v. Almanzar, 19 Cr. 919 (KMW)                         MEMO ENDORSED
   Dear Judge Wood:

           The Government writes respectfully to request that the Court enter the attached proposed
   protective order, to which all parties have consented. See Exhibit A. Pursuant to Federal Rule of
   Criminal Procedure 16. " [a]t any time the court may, for good cause, deny, restrict, or defer
   discovery or inspection, or grant other appropriate relief." Fed, R, Crim, P, 16(d). The
   Government submits that good cause justifies the issuance of this protective order given the nature
   of information to be disclosed to defense counsel, which includes tax information.

           Additionally, the parties request a brief adjournment of the status conference currently
   scheduled for Wednesday, January 15 , 2020, at 3:00 PM. This is the first request for an
   adjournment, and the additional time will permit the Court to consider the proposed protective
   order, the Government to produce certain limited discovery to defense counsel pursuant to that
   order, and the defendant to review such discovery in advance of a change of plea proceeding. If
   convenient for the Court, both parties are available on February 6, 2020, and February 10, 2020.

          The Government has conferred with defense counsel, who consents to the proposed
   adjourmnent and to the exclusion of time under the Speedy Trial Act until the next conference.

  ~       vSV'-+-eA.l   (\c.L.   is a..Aj\'.>v<tuel     Respectfully submitted,

1' µ bn.<.A.~         \>I ;JO:l"D'                      GEOFFREY S. BERMAN
                                                        United States Attorney
      ttt-d'-00f·""·                                    Southern District of New York

                                                 By:                     Isl
                                                        Jarrod L. Schaeffer
                                                        Assistant United States Attorney
                                                        Tel.: (212) 637-2270
   cc : James Roth, Esq. (via ECF)                                  so ORDERED :          N.Y., !, . I ,



                                                                            KIMBA M. WOOD
                                                                                U.S.D.J.
